United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-30103
                          Summary Calendar



WILLIAM JAMES MITCHELL,

                                     Petitioner-Appellant,

versus

CARL CASTERLINE,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 02-CV-1838-A
                       --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     William James Mitchell, federal prisoner No. 84559-020,

appeals the dismissal of his 28 U.S.C. § 2241 petition.        In June

1993, Mitchell was convicted of controlled substance and firearms

offenses in the United States District Court for the Middle

District of Georgia, and he was sentenced to a 300-month term of

imprisonment, enhanced by a prior controlled substance

conviction.    Mitchell is currently incarcerated in the Western



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30103
                                -2-

District of Louisiana.   Mitchell has challenged his sentence

under 28 U.S.C. § 2255, without success.

     Mitchell argues the trial court lacked jurisdiction to

impose an enhanced sentence because the Government did not

properly serve Michell with the enhancement information as

required by 21 U.S.C. § 851(a) and because the court failed to

comply with the requirements of 21 U.S.C. § 851(b) prior to

imposing sentence.   Because Mitchell’s petition raises errors

that allegedly occurred at his sentencing, it must be construed

as sounding under 28 U.S.C. § 2255 unless Mitchell establishes

that his claims fall under the savings clause of 28 U.S.C.

§ 2255.   Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).     The

savings clause applies where “the remedy by motion is inadequate

or ineffective to test the legality of his detention.”   28 U.S.C.

§ 2255.

     Mitchell has not attempted to establish that he is entitled

to relief under 28 U.S.C. § 2241 via the 28 U.S.C. § 2255 savings

clause.   See Wesson v. U.S. Penitentiary Beaumont, TX, 305 F.3d

343, 347 (5th Cir. 2002), cert. denied, 123 S. Ct. 1374 (2003).

Consequently, he is not entitled to § 2241 relief, and his

petition must either be dismissed or construed as a § 2255

motion.   Pack, 218 F.3d at 452-53.

     As claims arising under § 2255 must be heard in the

sentencing court, the District Court for the Western District of

Louisiana lacked jurisdiction to construe Mitchell’s pleadings as
                           No. 03-30103
                                -3-

a § 2255 motion.   See § 2255.   Furthermore, Mitchell has

previously filed a motion under § 2255 and he has not obtained

certification to file a second or successive § 2255 motion.     See

Reyes-Requena v. United States, 243 F.3d 893, 898-99 (5th Cir.

2001).   Moreover, Mitchell has not made any showing that his

petition satisfies the applicable requirements for such a motion.

See Henderson v. Haro, 282 F.3d 862, 864 (5th Cir. 2002).

     Accordingly, the dismissal of Mitchell’s § 2241 petition is

AFFIRMED.